                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                 5:18cv61-GCM



ASHLEY C. COCKMAN,            )
                              )
      Plaintiff,              )
                              )
v.                            )                    ORDER
                              )
CIRCLE K STORES, INC.,        )
                              )
      Defendant.              )
______________________________)

       This matter is before the Court upon Defendant’s Motion for Summary Judgment. A
hearing was held on this motion on March 28, 2019. For the reasons stated in open court,
       IT IS THEREFORE ORDERED that Defendant’s Motion for Summary Judgment is
hereby GRANTED.


                                      Signed: March 28, 2019
